Citation Nr: 1328893	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  06-09 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, claimed as bronchitis.  

2.  Entitlement to service connection for hypertension (HTN).  

3.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and B.Y., M.D.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to March 1972.  

These matters were previously before the Board of Veterans' Appeals (Board) in July 2008 and April 2010.  In July 2008, the claims were remanded primarily to obtain additional treatment records.  In April 2010, the claims were remanded primarily for updated treatment records and development pertinent to a claim for service connection for posttraumatic stress disorder (PTSD).  The claim for service connection for PTSD has since been granted in a December 2011 rating decision, and is no longer on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

As an additional matter regarding the claims on appeal, the Veteran is represented by the attorney representative as listed on the title page.  As for any claims regarding a psychiatric disorder, the Veteran has a different attorney representative.  That attorney, in his VA FORM 21-22a (Appointment of Individual as Claimant's Representative), raised the issue of whether there was clear and unmistakable error in an August 2011 rating decision.  This matter is referred to the RO for such further action as is deemed appropriate.  

Following review of the claims file, for the reasons detailed below, further development is still required in the instant case.  Accordingly, the appeal must once again be REMANDED to the Regional Office (RO).  VA will notify the appellant if further action is required on his part.

A Board hearing was held in April 2008 before the undersigned Veterans Law Judge (VLJ), sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


REMAND

As noted above, the Board remanded the claims on appeal in April 2010 for additional development.  Subsequently, the claim for service connection for PTSD was granted.  Apparently, however, the denials of the claims for service connection for a respiratory disorder, claimed as bronchitis, HTN, and hepatitis C, were confirmed.  In the remand, the Board directed that for any benefit sought that was denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  However, current review of the claims file reflects that no SSOC has been promulgated as required by 38 C.F.R. § 19.31 (2012).  Therefore, a remand is required by the April 2010 directives, as well as the provisions of 38 C.F.R. § 19.31 (2012).  

Moreover, review of the electronic file reflects that additional treatment records (dated through 2013) were added to the file since the remand.  There is no waiver of having this evidence initially considered by the agency of original jurisdiction (AOJ) as required by 38 C.F.R. § 20.1304 (2012).  

And finally, it is noted that the Veteran has apparently not been issued a notice letter following the December 2011 rating decision wherein service connection for PTSD was granted and disability ratings were assigned.  In the case of a decision, VA shall, on a timely basis, provide to the claimant, and to the claimant's representative, notice of the decision.  That notice shall include an explanation of the procedure for obtaining review of the decision.  38 U.S.C.A. § 5104(a) (West 2002 & Supp. 2012).  The issuance of a proper notice letter regarding the Veteran's appellate rights following the grant of service connection for PTSD in the December 2011 rating decision must be accomplished upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Initially, the RO should issue to the Veteran a proper notice letter apprising him of his procedural and appellate rights following the grant of service connection for PTSD with depression with assignment of a 30 percent rating from October 26, 2004, and a 50 percent rating from October 28, 2010.  

2.  Associate with the record any updated VA or private treatment records pertaining to the Veteran which are not already included the claims file.  

3.  Following completion of the development in paragraph 2, above, and after completing any additional development deemed necessary, the RO should again review the record regarding the Veteran's claims on appeal.  If any benefit sought on appeal with respect to these claims remains denied, the Veteran and his representative should be furnished a SSOC and given the opportunity to respond thereto.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

